FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDGAR RAUL MARTINEZ-                             No. 12-73570
BARRIENTOS, a.k.a. Edgar Raul
Martinez,                                        Agency No. A040-197-600

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Edgar Raul Martinez-Barrientos, a native and citizen of Guatemala, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his applications for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal and waivers of inadmissibility under section 212(h) and

former section 212(c) of the Immigration and Nationality Act. We dismiss the

petition for review.

      We lack jurisdiction under 8 U.S.C. § 1252(a)(2)(B)(i) to review the BIA’s

determination that Martinez-Barrientos did not merit relief from removal as a

matter of discretion. See Mendoza v. Holder, 623 F.3d 1299, 1302 (9th Cir. 2010)

(section 212(h) waiver); Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009)

(per curiam) (cancellation of removal); Palma-Rojas v. INS, 244 F.3d 1191, 1192

(9th Cir. 2001) (per curiam) (former section 212(c) waiver). Martinez-Barrientos

raises no colorable constitutional claim or question of law that would invoke our

jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Bermudez, 586 F.3d at 1169

(“‘[A]ny challenge of [the BIA’s] discretionary determination must present a

colorable claim’ in order for this court to exercise jurisdiction.” (citation omitted));

Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in

this context, . . . the claim must have some possible validity.”).

      PETITION FOR REVIEW DISMISSED.




                                            2                                     12-73570